TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00051-CV



                                   In re David Charles Trammell


                      ORIGINAL PROCEEDING FROM TAYLOR COUNTY



                              MEMORANDUM OPINION


                Relator David Charles Trammell, an inmate, has filed a pro se petition for writ of

mandamus relating to his prior applications for writ of habeas corpus and complaining of

the actions taken by the Texas Court of Criminal Appeals in response to those applications.1 See

Tex. Code Crim. Proc. Ann. art. 11.07 (West Supp. 2012). However, this Court is without

jurisdiction to grant Trammell relief here. See id.; Ater v. Eighth Court of Appeals, 802 S.W.2d 241,

243 (Tex. Crim. App. 1991); In re McAfee, 53 S.W.3d 715, 717-18 (Tex. App.—Houston [1st Dist.]

2001, orig. proceeding). Accordingly, we dismiss Trammell’s petition, and his pending motion

relating to that petition, for want of jurisdiction.



                                                __________________________________________

                                                Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Rose

Filed: February 21, 2013

        1
          See Ex parte Trammell, WR-73,225-04 (Tex. Crim. App. Jan. 23, 2013) (motion for leave
to file denied without order); WR-73,225-03 (Tex. Crim. App. Mar. 7, 2012) (dismissed); WR-
73,225-02 (Tex. Crim. App. Mar. 7, 2012) (habeas corpus relief denied without written order); WR-
73,225-01 (Tex. Crim. App. Jan. 13, 2010) (habeas corpus relief denied without written order).